 

 

SHARE EXCHANGE AGREEMENT

SHARE EXCHANGE AGREEMENT, dated as of October 22, 2010 (this "Agreement) by and
among STANDARD GOLD CORP., a Nevada corporation (' Standard Gold ), PHYTOMEDICAL
TECHNOLOGIES, INC., a Nevada corporation (the "Company") and the persons listed
on Exhibit A annexed hereto, representing the holders of all of the issued and
outstanding securities of Standard Gold (the "Standard Gold Stockholders").

WHEREAS, on October 22, 2010, the Board of Directors of the Company adopted
resolutions approving the Company's acquisition of shares of Standard Gold by
means of a share exchange with the Standard Gold Stockholders, upon the terms
and conditions hereinafter set forth in this Agreement; and

WHEREAS, the aggregate number of shares of Standard Gold common stock, par value
$0.0001 per share (the "Standard Gold Common Stock") owned by the Standard Gold
Stockholders set forth on Exhibit A constitute 100% of the issued and
outstanding securities of Standard Gold, on a fully diluted basis (collectively,
the "Standard Gold Shares'"), and the Standard Gold Stockholders desire to sell
and transfer their Standard Gold Shares in exchange for newly-issued shares (the
"Company Shares'') of the Company's common stock, par value $0.00001 per share
(the "Company Common Stock") pursuant to the terms and conditions of this
Agreement (the "Share Exchange") so that prior to the consummation of the
Financing and the Loan Conversion (each as hereinafter defined), the Company
Shares issued to the Standard Gold Stockholders shall constitute approximately
72% of the issued and outstanding shares of Common Stock of the Company
immediately after the closing of the transactions contemplated herein, without
giving effect to the consummation of the Financing and the Loan Conversion (as
defined below); and

WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a) (1) (B) of the
Internal Revenue Code of 1986, as amended (the "Code"); and (ii) the Share
Exchange shall qualify as a transaction in securities exempt from registration
or qualification under the Securities Act of 1933, as amended and in effect on
the date of this Agreement (the "Securities Act"); and

WHEREAS, as soon as practicable following the consummation of the Share
Exchange, and as a condition to its consummation, the Company shall have
received minimum subscriptions of an aggregate of $2,000,000.00 of its
securities pursuant to a self directed public offering of its securities
pursuant to the terms and conditions of a prospectus contained in its
registration statement (SEC No. 333-165883) (the "Registration Statement") as
the same may be amended from time to time (the "Financing").

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:



 

--------------------------------------------------------------------------------

 

 

 

ARTICLE I

EXCHANGE OF STANDARD GOLD SHARES FOR COMPANY SHARES

Section 1.1                   The Share Exchange. On the Closing Date (as
hereinafter

defined) and upon the terms and subject to the conditions set forth in this
Agreement, each Standard Gold Stockholder shall (i) assign, transfer, convey and
deliver to the Company share certificates representing the Standard Gold Shares
owned by such Standard Gold Stockholder, resulting in the transfer of all
28,205,199 Standard Gold Shares held by the Standard Gold Stockholders
immediately prior to the consummation of the Share Exchange, and which shall
constitute 100% of the issued and outstanding Standard Gold Shares. Each such
certificate so delivered shall be accompanied by a properly executed and
authenticated stock power. In consideration and exchange for the Standard Gold
Shares, the Company shall issue, transfer, convey and deliver to the Standard
Gold Stockholders an aggregate of 607,539,940 Company Shares, to be allocated
among the Standard Gold Stockholders as provided on Exhibit B (the "Company
Shares"), annexed hereto.

Section 1.2                   Closing and Actions at Closing. The closing of the
Share

Exchange (the "Closing") shall take place at 10:00 a.m. New York time on the day
the conditions to closing set forth in Articles V and VI herein have been
satisfied or waived, or at such other time and date as the parties hereto shall
agree in writing (the "Closing Date"), at the offices of Sierchio & Company,
LLP, 430 Park Avenue, Suite 702, New York, New York 10022, or at such other
place as the parties hereto may agree to in writing.

Section 1.3                   Taking of Necessary Action; Further Action. If, at
any time

after the Closing, any further action is necessary or desirable to carry out the
purposes of this Agreement, the Standard Gold Stockholders, Standard Gold and
the Company (as applicable) will take all such lawful and necessary action.

Section 1.4                   Officers of the Company at Closing Date. On the
Closing

Date, Mr. Amit S. Dang, the Company's sole officer, shall resign from his
positions as President and Chief Executive Officer and Chief Financial Officer,
and Daniel Bleak shall be appointed as the Company's President and Chief
Executive Officer and Chief Financial Officer.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents, warrants and agrees that all of the statements in the
following subsections of this Article II are true and complete as of the date
hereof. The disclosure schedule attached hereto as Schedules 2.2 through 2.19
(the "Company Disclosure Schedules'") are divided into sections that correspond
to the sections of this Article II. The Company Disclosure Schedules comprise
lists of all exceptions to the truth and accuracy in all material respects of,
and of all disclosures or descriptions required by, the representations and
warranties set forth in this Article II.

2



 

--------------------------------------------------------------------------------

 

 

 

Section 2.1                    Corporate Organization.

a.                                            The Company is a corporation duly
organized, validly existing and in good standing under the laws of Nevada, and
has all requisite corporate power and authority to own its properties and assets
and governmental licenses, authorizations, consents and approvals to conduct its
business as now conducted and is duly qualified to do business and is in good
standing in each jurisdiction in which the nature of its activities makes such
qualification and being in good standing necessary, except where the failure to
be so qualified and in good standing will not have a Material Adverse Effect on
the activities, business, operations, properties, assets, condition or results
of operation of the Company. "Material Adverse Effect" means, when used with
respect to the Company, any event, occurrence, fact, condition, change or
effect, which, individually or in the aggregate, would reasonably be expected to
be materially adverse to the business, operations, properties, assets, condition
(financial or otherwise), or operating results of the Company, or materially
impair the ability of the Company to perform its obligations under this
Agreement, excluding any change, effect or circumstance resulting from (i) the
announcement, pendency or consummation of the transactions contemplated by this
Agreement, or (ii) changes in the United States securities markets generally.

b.                                           Copies of the certificate of
incorporation and by-laws of the Company with all amendments thereto, as of the
date hereof (the "Company Charter Documents"), have been furnished to Standard
Gold, and such copies are accurate and complete as of the date hereof. The
minute books of the Company contain the minutes of all meetings of the Company's
Board and stockholders of the Company from its date of incorporation to the date
of this Agreement, and adequately reflect all material actions taken by the
Company's Board and stockholders of the Company. The Company is not in violation
of any of the provisions of the Company's Charter Documents.

Section 2.2                    Capitalization of the Company.

a.                      The authorized capital stock of the Company consists of

2,001,000,000 shares: 2,000,000,000 shares are authorized as Common Stock, of
which 241,487,995 shares are, and will be, issued and outstanding immediately
prior to the Share Exchange, the Financing and the Loan Conversion, and
1,000,000 shares are authorized as preferred stock, of which no shares are
issued and outstanding.

b.                     All of the issued and outstanding shares of Common Stock
of the

Company immediately prior to the Share Exchange are duly authorized, validly
issued, fully paid and non-assessable, have been issued in compliance with all
applicable federal and state securities laws and state corporate laws, and have
been issued free of preemptive rights of any security holder. Except with
respect to securities to be issued in connection with the Financing, the Loan
Conversion and to the Standard Gold Stockholders pursuant to the terms hereof,
or as otherwise described in Schedule 2.2(b) of the Company Disclosure
Schedules, as of the date of this Agreement there are no outstanding or
authorized options, warrants, agreements, commitments, conversion rights,
preemptive rights or other rights to subscribe

3



 

--------------------------------------------------------------------------------

 

 

 

for, purchase or otherwise acquire or receive any shares of the Company's
capital stock, nor are there or will there be any outstanding or authorized
stock appreciation, phantom stock, profit participation or similar rights,
pre-emptive rights or rights of first refusal with respect to the Company or any
Company Common Stock, or any voting trusts, proxies or other agreements,
understandings or restrictions with respect to the voting of the Company's
capital stock.

Section 2.3                    Subsidiaries and Equity Investments. Except as
described in

Schedule 2.3 of the Company Disclosure Schedules, the Company does not directly
or indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity (each a
"Person").

Section 2.4                   Authorization, Validity and Enforceability of
Agreements.

The Company has all corporate power and authority to execute and deliver this
Agreement and all agreements, instruments and other documents to be executed and
delivered in connection with the transactions contemplated by this Agreement
(collectively, the "Transaction Documents''), to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and each of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary corporate action of the Company, and no other corporate proceedings on
the part of the Company are necessary to authorize this Agreement or the
Transaction Documents or to consummate the transactions contemplated hereby and
thereby. Each of this Agreement and the Transaction Documents constitutes the
valid and legally binding obligation of the Company and is enforceable in
accordance with its terms, except as such enforcement may be limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors' rights generally. The Company does not
need to give any notice to, make any filings with, or obtain any authorization,
consent or approval of any Governmental Authority (defined hereafter) or other
Person in order for it to consummate the transactions contemplated by this
Agreement, other than filings that may be required or permitted under states
securities laws, the Securities Act and/or the Securities Exchange Act of 1934,
as amended (the "Exchange Act") resulting from the issuance of the Company
Shares or securities in connection with the Financing and the Loan Conversion.

Section 2.5                   No Conflict or Violation. Neither the execution
and delivery

of this Agreement or the Transaction Documents by the Company, nor the
consummation by the Company of the transactions contemplated hereby or thereby
will: (i) contravene, conflict with, or violate any provision of the Company
Charter Documents; (ii) violate any constitution, statute, regulation, rule,
Order (defined hereafter), ruling, charge or other restriction of any court or
other federal or national, state or provincial, municipal or local government,
governmental authority, regulatory or administrative agency, governmental
commission, department, board, bureau, agency or instrumentality, political
subdivision, commission, court, tribunal, official, arbitrator or arbitral body
("Governmental Authority") to which the Company was subject, (iii) conflict
with, result in a breach of, constitute a

4



 

--------------------------------------------------------------------------------

 

 

 

default (or an event or condition which, with notice or lapse of time or both,
would constitute a default) under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify or cancel, or require any
notice under any agreement, contract, lease, license, instrument or other
arrangement to which the Company is a party or by which it is bound, or to which
any of its assets or properties are subject; or (iv) result in or require the
creation or imposition of any lien, mortgage, pledge, deed of trust,
hypothecation, security interest or other encumbrance of any nature (each a
"Lien") upon or with respect to any of the Company's assets, including without
limitation the Company Shares. For the purposes of this Agreement "Order" shall
mean any written order, writ, judgment, injunction, subpoena, indictment,
demand, decree, stipulation, determination or award entered by or with any
Governmental Authority.

Section 2.6                   Litigation. Except as described in Schedule 2.6 of
the

Company Disclosure Schedules, there is no action, suit, proceeding or
investigation ("Action") pending or, to the knowledge of the Company, currently
threatened against the Company or any of its affiliates, that may affect the
validity of this Agreement or the Transaction Documents or the right of the
Company to enter into this Agreement and the Transaction Documents or to
consummate the transactions contemplated hereby or thereby. There is no Action
pending or, to the knowledge of the Company, currently threatened against the
Company or any of its affiliates, before any court or by or before any
Governmental Authority, nor is there any Order of any court or other
Governmental Authority against the Company or any of its affiliates. Neither the
Company nor any of its affiliates is a party or subject to the provisions of any
Order of any court or Governmental Authority. There is no Action by the Company
or any of its affiliates relating to the Company currently pending or which the
Company or any of its affiliates intends to initiate.

Section 2.7                    Compliance with Laws. The Company has been and is
in

compliance with, and has not received any notice of any violation of any,
applicable law, Order, ordinance, regulation or rule of any kind whatsoever,
including without limitation the Securities Act, the Exchange Act, the
applicable rules and regulations of the Securities and Exchange Commission
("SEC") or the applicable securities laws and rules and regulations of any
state.

Section 2.8                   Financial Statements; SEC Reports.

a.                      The Company's financial statements (the "Company
Financial

Statements'') contained in its periodic reports filed with the SEC (the "SEC
Reports'') have been prepared in accordance with generally accepted accounting
principles applicable in the United States of America ("U.S. GAAP') applied on a
consistent basis throughout the periods indicated, except that those Company
Financial Statements that are not audited do not contain all footnotes required
by U.S. GAAP. The Company Financial Statements fairly present the financial
condition and operating results of the Company as of the dates, and for the
periods, indicated therein, subject to normal year-end audit adjustments. Except
as set forth in the Company Financial Statements or as disclosed in Schedule
2.8(a) of the Company Disclosure Schedules, the Company has no material
liabilities (contingent or otherwise). The Company is not a guarantor or
indemnitor of any indebtedness of any other Person. The Company

5



 

--------------------------------------------------------------------------------

 

 

 

maintains a standard system of accounting established and administered in
accordance with U.S. GAAP.

b.                     Except as disclosed in Schedule 2.8(b) of the Company
Disclosure

Schedules, since December 31, 2008, the Company has timely filed all of its SEC
Reports. Each of the SEC Reports, as the same may have been amended, has
complied in all material respects with the applicable provisions of the
Securities Act and the Exchange Act and/or regulations promulgated thereunder.

Section 2.9                   Books and Records. The books and records of the
Company

are true, accurate and complete in all material respects.

Section 2.10                  Employee Benefit Plans. Except as described in
Schedule

2.10 of the Company Disclosure Schedules, the Company does not have any
"Employee Benefit Plan" as defined in the U.S. Employee Retirement Income
Security Act of 1974 or similar plans under any applicable laws.

Section 2.11                  Tax Returns, Payments and Elections. Except as
described in

Schedule 2.11 of the Company Disclosure Schedules, the Company has filed all Tax
(as defined below) returns, statements, reports, declarations and other forms
and documents (including, without limitation, estimated tax returns and reports
and material information returns and reports) ("Tax Returns") required pursuant
to applicable law to be filed with any Tax Authority (as defined below). All
such Tax Returns are accurate, complete and correct in all material respects,
and the Company has timely paid all Taxes due and adequate provisions have been
and are reflected in the Company's Financial Statements for all current taxes
and other charges to which the Company is subject and which are not currently
due and payable. None of the Company's federal income tax returns have been
audited by the Internal Revenue Service. The Company has no knowledge of any
additional assessments, adjustments or contingent tax liability (whether federal
or state) of any nature whatsoever, whether pending or threatened against the
Company for any period, nor of any basis for any such assessment, adjustment or
contingency. The Company has withheld or collected from each payment made to
each of its employees, if applicable, the amount of all Taxes (including,
without limitation, federal income taxes, state and local income taxes and any
applicable foreign taxes) required to be withheld or collected therefrom, and
has paid the same to the proper Tax Authority. For purposes of this Agreement,
the following terms have the following meanings: "Tax" (and, with correlative
meaning, "Taxes" and "Taxable") means any and all taxes including, without
limitation, (x) any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, use, ad valorem, transfer, franchise, profits, value
added, net worth, license, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, environmental or windfall profit tax,
custom, duty or other tax, governmental fee or other like assessment or charge
of any kind whatsoever, together with any interest or any penalty, addition to
tax or additional amount imposed by any United States, state, local or foreign
Governmental Authority or regulatory body responsible for the imposition of any
such tax (domestic or foreign) (a "Tax Authority"), (y) any liability for the
payment of any amounts of the type described in (x) as a result of being a
member of an affiliated, consolidated, combined or unitary group for any taxable
period or as the result of being a transferee or

6



 

--------------------------------------------------------------------------------

 

 

 

successor thereof, and (z) any liability for the payment of any amounts of the
type described
in (x) or (y) as a result of any express or implied obligation to indemnify any
other Person.

Section 2.12                  No Liabilities or Obligations. Except as described
in

Schedule 2.12 of the Company Disclosure Schedules, upon the Closing Date, the
Company
will have no debt, liabilities or obligations of any kind whatsoever other than
(i) liabilities and
obligations reflected in the Company Financial Statements; (ii) accounts payable
incurred in
the ordinary course of business since the date of the last balance sheet
reflected in the
Company Financial Statements, none of which are material in nature or exceed
$10,000, in
the aggregate; and (iii) liabilities and obligations with respect to the
transactions contemplated
hereby and pursuant to the Financing.

Section 2.13                  No Broker Fees. Except as described in Schedule
2.13 of the

Company Disclosure Schedules, no brokers, finders or financial advisory fees or
commissions
will be payable by or to the Company or any of its affiliates with respect to
the transactions
contemplated by this Agreement.

Section 2.14                  Duly Authorized. The issuance of the Company
Shares has

been duly authorized and, upon delivery to the Standard Gold Stockholders of
certificates
therefor in accordance with the terms of this Agreement, the Company Shares will
be validly
issued in compliance with all applicable federal and state securities and
corporate laws, fully
paid, and nonassessable, will have the rights, preferences and privileges
specified, will be free
of preemptive rights, and will be free and clear of all liens and restrictions,
other than liens
created by the Standard Gold Stockholders and restrictions on transfer imposed
by this
Agreement and any applicable securities laws and the regulations and rules
promulgated

thereunder.

Section 2.15                  Employees.

a.                                           The Company does not have any
employees.

b.                                           Other than Amit S. Dang and Jeet S.
Sidhu, the Company does not have

any officers or directors. No director or officer of the Company is a party to,
or is otherwise bound by, any contract (including any confidentiality,
non-competition or proprietary rights agreement) with any other person that in
any way adversely affects or will materially affect (i) the performance of his
duties as a director or officer of the Company, (ii) the ability of the Company
to conduct its business, or (iii) the ability of the Company to consummate the
transactions contemplated by this Agreement.

Section 2.16                  Interested Party Transactions.

Except as described in Schedule 2.16 of the Company Disclosure Schedules, no
officer, director or principal stockholder of the Company or any affiliate or
"associate" (as such term is defined in Rule 405 as promulgated by the SEC under
the Securities Act) of any such Person, has or has had, either directly or
indirectly, (1) an interest in any Person which (a) furnishes or sells services
or products which are furnished or sold or are proposed to be furnished or sold
by the Company, or (b) purchases from or sells or furnishes to, or proposes to
purchase from, sell to or furnish the

7



 

--------------------------------------------------------------------------------

 

 

 

Company any goods or services; or (2) a beneficial interest in any contract or
agreement to
which the Company is a party or by which it may be bound or affected.

Section 2.17                  Intellectual Property. Schedule 2.17 of the
Company

Disclosure Schedules sets forth a description of all of the Intellectual
Property, which the
Company owns, uses or licenses in its activities as presently conducted. For the
purposes of
this Agreement, "Intellectual Property" means all industrial and intellectual
property,
including, without limitation, all U.S. and non-U.S. patents, patent
applications, patent rights,
trademarks, trademark applications, common law trademarks, Internet domain
names, trade
names, service marks, service mark applications, common law service marks, and
the
goodwill associated therewith, copyrights, in both published and unpublished
works, whether
registered or unregistered, copyright applications, franchises, licenses,
know-how, trade
secrets, technical data, designs, customer lists, confidential and proprietary
information,
processes and formulae, all computer software programs or applications, layouts,
inventions,
development tools and all documentation and media constituting, describing or
relating to the
above, including manuals, memoranda, and records, whether such intellectual
property has
been created, applied for or obtained anywhere throughout the world.

Section 2.18                  Shell Company. The Company is a "shell company" as
defined

in Rule 405 as promulgated pursuant to the Securities Act ("Rule 405").

Section 2.19                  Scheduled Liabilities. Schedule 2.19 of the
Company

Disclosure Schedules, sets forth a list and the estimated amount of all
liabilities of the
Company to be paid or discharged at Closing.

Section 2.20                  Disclosure. This Agreement, the schedules hereto
and any

certificate attached hereto or delivered in accordance with the terms hereof by
or on behalf of
the Company in connection with the transactions contemplated by this Agreement,
when
taken together, do not contain any untrue statement of a material fact or omit
to state any
material fact necessary in order to make the statements contained herein and/or
therein not
misleading.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF STANDARD GOLD

Standard Gold represents, warrants and agrees that all of the statements in the
following subsections of this Article III are true and complete as of the date
hereof. The
disclosure schedules attached hereto as Schedules 3.2 through 3.19 (the
"Standard Gold
Disclosure Schedules") are divided into sections that correspond to the sections
of this
Article III. The Standard Gold Disclosure Schedules comprise lists of all
exceptions to the
truth and accuracy in all material respects of, and of all disclosures or
descriptions required
by, the representations and warranties set forth in this Article III.

8



 

--------------------------------------------------------------------------------

 

 

 

Section 3.1

Corporate Organization.

a.                                             Standard Gold is a corporation
duly organized, validly existing and in good standing under the laws of Nevada,
and has all requisite corporate power and authority to own its properties and
assets and governmental licenses, authorizations, consents and approvals to
conduct its business as now conducted and is duly qualified to do business and
is in good standing in each jurisdiction in which the nature of its activities
makes such qualification and being in good standing necessary, except where the
failure to be so qualified and in good standing will not have a Material Adverse
Effect on the activities, business, operations, properties, assets, condition or
results of operation of Standard Gold. "Material Adverse Effect" means, when
used with respect to Standard Gold, any event, occurrence, fact, condition,
change or effect, which, individually or in the aggregate, would reasonably be
expected to be materially adverse to the business, operations, properties,
assets, condition (financial or otherwise), or operating results of Standard
Gold, or materially impair the ability of Standard Gold to perform its
obligations under this Agreement, excluding any change, effect or circumstance
resulting from (i) the announcement, pendency or consummation of the
transactions contemplated by this Agreement, or (ii) changes in the United
States securities markets generally.

b.                                           Copies of the certificate of
incorporation and by-laws of Standard Gold with all amendments thereto, as of
the date hereof (the "Standard Gold Charter Documents"), have been furnished to
the Company, and such copies are accurate and complete as of the date hereof.
The minute books of Standard Gold are current as required by law, contain the
minutes of all meetings of Standard Gold's Board and stockholders of Standard
Gold from its date of incorporation to the date of this Agreement, and
adequately reflect all material actions taken by Standard Gold's Board and
stockholders of Standard Gold. Standard Gold is not in violation of any of the
provisions of the Standard Gold Charter Documents.

Section 3.2                    Capitalization.

a.                                           The authorized capital stock of
Standard Gold consists of 500,000,000 shares, $0.0001 par value per share, of
which 28,205,199 shares are, and will be, issued and outstanding immediately
prior to the Share Exchange.

b.                                           All of the issued and outstanding
shares of Standard Gold Common Stock immediately prior to the Share Exchange are
duly authorized, validly issued, fully paid and non-assessable, have been issued
in compliance with all applicable federal and state securities laws and state
corporate laws, and have been issued free of preemptive rights of any security
holder. Except as otherwise described in Schedule 3.2(b) of the Standard Gold
Disclosure Schedules, as of the date of this Agreement there are no outstanding
or authorized options, warrants, agreements, commitments, conversion rights,
preemptive rights or other rights to subscribe for, purchase or otherwise
acquire or receive any shares of Standard Gold's capital stock, nor are there or
will there be any outstanding or authorized stock appreciation, phantom stock,
profit participation or similar rights, pre-emptive rights or rights of first
refusal with respect to Standard Gold or any Standard Gold Common Stock, or any

9



 

--------------------------------------------------------------------------------

 

 

 

voting trusts, proxies or other agreements, understandings or restrictions with
respect to the voting of Standard Gold's capital stock.

Section 3.3                    Subsidiaries and Equity Investments. Standard
Gold does

not, directly or indirectly, own any capital stock or other securities of, or
any beneficial ownership interest in, or hold any equity or similar interest, or
have any investment in any Person.

Section 3.4                   Authorization, Validity and Enforceability of
Agreements.

Standard Gold has all corporate power and authority to execute and deliver this
Agreement and the Transaction Documents, to perform its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby. Each of this Agreement and the Transaction Documents constitutes the
valid and legally binding obligation of Standard Gold and is enforceable in
accordance with its terms, except as such enforcement may be limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors rights generally. Standard Gold does not
need to give any notice to, make any filings with, or obtain any authorization,
consent or approval of any Governmental Authority or other Person in order for
it to consummate the transactions contemplated by this Agreement and the
Transaction Documents, other than filings that may be required under state
securities laws, the Securities Act and/or the Exchange Act resulting from the
transfer and exchange of the Standard Gold Shares. The execution and delivery of
this Agreement and the Transaction Documents by Standard Gold and the
consummation by Standard Gold of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary corporate action of Standard
Gold, and no other corporate proceedings on the part of Standard Gold are
necessary to authorize this Agreement and the Transaction Documents or to
consummate the transactions contemplated hereby or thereby.

Section 3.5                   No Conflict or Violation. Neither the execution
and delivery of

this Agreement or the Transaction Documents by Standard Gold, nor the
consummation by Standard Gold of the transactions contemplated hereby or thereby
will: (i) contravene, conflict with or violate any provision of the Standard
Gold Charter Documents, (ii) violate any constitution, statute, regulation,
rule, Order, ruling, charge or other restriction of any Governmental Authority
to which Standard Gold is subject, (iii) conflict with, result in a breach of,
constitute a default (or an event or condition which, with or without notice or
lapse of time or both, would constitute a default), under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which Standard Gold is a party or by which it
is bound, or to which any of its assets is subject; or (iv) result in or require
the creation or imposition of any Lien of any nature upon or with respect to any
of Standard Gold's assets.

Section 3.6                    Compliance with Laws and Other Instruments.
Except as

would not have a Material Adverse Effect on Standard Gold and except as set
forth in Schedule 3.6 of the Standard Gold Disclosure Schedules, the business
and operations of Standard Gold have been and are being conducted in accordance
with all applicable federal, state and local laws, rules and regulations and all
applicable Orders, determinations and awards of all courts and other
Governmental Authorities. Except as would not have a Material Adverse Effect on
Standard Gold, Standard Gold is not, and is not alleged to be, in violation of,
or (with or without

10



 

--------------------------------------------------------------------------------

 

 

 

notice or lapse of time or both) in default under, or in breach of, any term or
provision of the Standard Gold Charter Documents or of any indenture, loan or
credit agreement, note, deed of trust, mortgage, security agreement or other
material agreement, lease, license or other instrument, commitment, obligation
or arrangement to which it is a party or by which any of its properties, assets
or rights are bound or affected. To the knowledge of Standard Gold, no other
party to any material contract, agreement, lease, license, commitment,
instrument or other obligation to which Standard Gold is a party is (with or
without notice or lapse of time or both) in default thereunder or in breach of
any term thereof. Standard Gold is not subject to any obligation or restriction
of any kind or character, nor is there, to the knowledge of Standard Gold, any
event or circumstance relating to Standard Gold that materially and adversely
affects in any way its business, properties, assets or prospects or that would
prevent or make burdensome their performance of or compliance with all or any
part of this Agreement or the Transaction Documents, or the consummation of the
transactions contemplated hereby or thereby.

Section 3.7                   Brokers' Fees. Except as described in Schedule 3.7
of the

Standard Gold Disclosure Schedules, no brokers, finders or financial advisory
fees or commissions will be payable by or to Standard Gold or any of its
affiliates with respect to the transactions contemplated by this Agreement.

Section 3.8                    Title to and Condition of Properties. Except as
set forth in

Schedule 3.8 of the Standard Gold Disclosure Schedules, Standard Gold owns or
holds under valid leases or other rights to use all real property, plants,
machinery and equipment necessary for the conduct of its business as presently
conducted, except where the failure to own or hold such property, plants,
machinery and equipment would not have a Material Adverse Effect. To the
knowledge of Standard Gold, the material buildings, plants, machinery and
equipment necessary for the conduct of Standard Gold's business as presently
conducted are structurally sound, are in good operating condition and repair and
are adequate for the uses to which they are being put, in each case, taken as a
whole, and none of such buildings, plants, machinery or equipment are in need of
maintenance or repairs, except for ordinary, routine maintenance and repairs
that are not material in nature or cost. Standard Gold further represents and
warrants that the closing of the transactions contemplated by the Agreement of
Conveyance, transfer and Assignment of Assents and Assumption of Obligations
dated as of January 30, 2010 by and among Bullfrog Holdings, Inc, NPX Metals,
inc. and Standard Gold (the "Assignment and Assumption Agreement") has occurred
and that Standard Gold has satisfied in full its payment obligations thereunder,
including, but not limited to Section 1.2 thereof and that there have been and
there are no defaults by Standard Gold thereunder. Schedule 3.8 of the Standard
Gold Disclosure Schedules sets forth a complete list of all of the obligations
assumed by Standard Gold under the terms of the Assignment and Assumption
Agreement.

Section 3.9                   Absence of Undisclosed Liabilities. Except as set
forth in

Schedule 3.9 of the Standard Gold Disclosure Schedules, Standard Gold has no
debt, obligation or liability (whether accrued, absolute, contingent, liquidated
or otherwise, whether due or to become due) arising out of any transaction
entered into at or prior to the Closing Date or any act or omission at or prior
to the Closing Date, except to the extent set forth on or reserved against on
the Unaudited Standard Gold Financial Statements (as hereinafter defined).
Standard Gold

11



 

--------------------------------------------------------------------------------

 

 

 

has not incurred any liabilities or obligations under agreements entered into,
except in the usual
and ordinary course of business, since August 31, 2010.

Section 3.10                  Changes.

Standard Gold has not, since August 31, 2010:

a.                                            Ordinary Course of Business.
Entered into any transaction with third
parties other than in the usual and ordinary course of business, except for this
Agreement and
the other documents to be entered into in connection with the transactions
contemplated by
this Agreement;

b.                                           Adverse Changes. Suffered or
experienced any change in, or
affecting, its condition (financial or otherwise), properties, assets,
liabilities, business,
operations or results of operations other than changes, events or conditions in
the usual and
ordinary course of their business, none of which would have a Material Adverse
Effect;

c.                                           Loans. Made any loans or advances
or extended credit to any Person
other than travel advances and reimbursement of expenses made to employees,
officers and
directors in the ordinary course of business;

d.                                           Liens. Created or permitted to
exist any material Lien on any property
or asset of Standard Gold, other than (a) Liens for taxes not yet payable or in
respect of which
the validity thereof is being contested in good faith by appropriate proceedings
and for the
payment of which the relevant party has made adequate reserves; (b) Liens in
respect of
pledges or deposits under workmen's compensation laws or similar legislation,
carriers,
warehousemen, mechanics, laborers and materialmen and similar Liens, if the
obligations
secured by such Liens are not then delinquent or are being contested in good
faith by
appropriate proceedings conducted and for the payment of which the relevant
party has made
adequate reserves; (c) statutory Liens incidental to the conduct of Standard
Gold's business
which were not incurred in connection with the borrowing of money or the
obtaining of
advances or credits and that do not in the aggregate materially detract from the
value of its
property or materially impair the use thereof in the operation of its business;
and (d) Liens
that would not have a Material Adverse Effect;

e.                                            Capital Stock. Issued, sold,
disposed of or encumbered, or authorized
the issuance, sale, disposition or encumbrance of, or granted or issued any
option to acquire
any shares of its capital stock or any other of their securities or any equity
security of any
class of Standard Gold, or altered the term of any of its outstanding securities
or made any
change in its outstanding shares of capital stock or its capitalization, whether
by reason of
reclassification, recapitalization, stock split, combination, exchange or
readjustment of shares,
stock dividend or otherwise;

f.                                            Dividends. Declared, set aside,
made or paid any dividend or other
distribution to any of its stockholders;

12



 

--------------------------------------------------------------------------------

 

 

 

g.                                           Material Standard Gold Contracts.
Terminated or modified any or
all agreements, contracts, arrangements, leases, commitments or otherwise, of
Standard Gold,
of the type and nature that is required to be filed with the SEC (each a
"Material Standard
Gold Contract"), except for termination upon expiration in accordance with the
terms thereof
or as set forth in Schedule 3.10(g) of the Standard Gold Disclosure Schedules;

h.                                           Claims. Released, waived or
cancelled any claims or rights relating to
or affecting Standard Gold in excess of $10,000 in the aggregate or instituted
or settled any
Action involving in excess of $10,000 in the aggregate;

i.                                            Discharged Liabilities. Except as
set forth in Schedule 3.10(i) of the

Standard Gold Disclosure Schedules, paid, discharged or satisfied any claim,
obligation or
liability in excess of $10,000 in the aggregate, except for liabilities incurred
prior to the date
of this Agreement in the ordinary course of business;

j.                       Indebtedness. Except as set forth in Schedule 3.10(j)
of the Standard

Gold Disclosure Schedules, created, incurred, assumed or otherwise become liable
for any
indebtedness in excess of $10,000 in the aggregate, other than professional
fees;

k.                     Guarantees. Guaranteed or endorsed any obligation or net
worth of

any Person;

l.                      Acquisitions. Acquired the capital stock or other
securities or any

ownership interest in, or substantially all of the assets of, any other Person;

m.                    Accounting. Changed its method of accounting or the
accounting

principles or practices utilized in the preparation of the Unaudited Standard
Gold Financial
Statements; or

n.                     Agreements. Except as set forth in Schedule 3.10(n) of
the Standard

Gold Disclosure Schedules, entered into any agreement, or otherwise obligating
Standard
Gold to do any of the foregoing.

Section 3.11                  Material Standard Gold Contracts.

Standard Gold has made available to the Company, prior to the date of this
Agreement, true,
correct and complete copies of each Material Standard Gold Contract.

a.                      No Defaults. Each Material Standard Gold Contract is a
valid and

binding agreement of Standard Gold and is in full force and effect. Except as
would not have
a Material Adverse Effect, Standard Gold is not in breach or default of any
Material Standard
Gold Contract to which it is a party and, to the knowledge of Standard Gold, no
other party to
any Material Standard Gold Contract is in breach or default thereof. Except as
would not
have a Material Adverse Effect, no event has occurred or circumstance exists
that (with or
without notice or lapse of time) would (a) contravene, conflict with or result
in a violation or
breach of, or become a default or event of default under, any provision of any
Material
Standard Gold Contract or (b) permit Standard Gold or any other Person the right
to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or to

13



 

--------------------------------------------------------------------------------

 

 

 

cancel, terminate or modify any Material Standard Gold Contract. Standard Gold
has not received written notice of the pending or threatened cancellation,
revocation or termination of any Material Standard Gold Contract to which it is
a party. There are no renegotiations of, or attempts to renegotiate, or
outstanding rights to renegotiate any material terms of any Material Standard
Gold Contract.

Section 3.12                  Material Assets. The Unaudited Standard Gold
Financial

Statements reflect the material properties and assets (real and personal) owned
or leased by Standard Gold.

Section 3.13                  Litigation; Orders. There are no Actions pending
or, to the

knowledge of Standard Gold, currently threatened against Standard Gold or any of
its affiliates, that may affect the validity of this Agreement or the
Transaction Documents or the right of Standard Gold to enter into this Agreement
and the Transaction Documents or to consummate the transactions contemplated
hereby or thereby. There are no Actions (whether federal, state, local or
foreign) pending or, to the knowledge of Standard Gold, threatened against or
affecting Standard Gold's properties, assets, business or employees. To the
knowledge of Standard Gold, there are no facts that might result in or form the
basis for any such Action. Standard Gold is not subject to any Orders.

Section 3.14                  Licenses; Permits. Except as would not have a
Material

Adverse Effect and except as set forth in Schedule 3.14 of the Standard Gold
Disclosure Schedules, Standard Gold possesses from the appropriate Governmental
Authority, all licenses, permits, authorizations, approvals, franchises and
rights that are necessary for Standard Gold to engage in its business as
currently conducted and to permit it to own and use its properties and assets in
the manner in which it currently owns and uses such properties and assets and as
it contemplates owning and using such properties and assets (collectively,
"Standard Gold Permits"). Standard Gold has not received written notice from any
Governmental Authority or other Person that it is lacking any license, permit,
authorization, approval, franchise or right necessary for it to engage in its
business as currently conducted and to permit Standard Gold to own and use its
properties and assets in the manner in which it currently owns and uses such
properties and assets. Except as otherwise would not have a Material Adverse
Effect, the Standard Gold Permits are valid and in full force and effect. Except
as would not have a Material Adverse Effect, no event has occurred or
circumstance exists that may (with or without notice or lapse of time): (a)
constitute or result, directly or indirectly, in a violation of or a failure to
comply with any Standard Gold Permit; or (b) result, directly or indirectly, in
the revocation, withdrawal, suspension, cancellation or termination of, or any
modification to, any Standard Gold Permit. Standard Gold has not received
written notice from any Governmental Authority or any other Person regarding:
(a) any actual, alleged, possible or potential contravention of any Standard
Gold Permit; or (b) any actual, proposed, possible or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to, any
Standard Gold Permit. All applications required to have been filed for the
renewal of the Standard Gold Permits have been duly filed on a timely basis with
the appropriate Persons, and all other filings required to have been made with
respect to the Standard Gold Permits have been duly made on a timely basis with
the appropriate Persons, except as would not have a Material Adverse Effect. All
Standard Gold Permits are renewable by their terms or in the ordinary course of
business without the need to comply

14



 

--------------------------------------------------------------------------------

 

 

 

with any special qualification procedures or to pay any amounts other than
routine fees or similar charges, all of which have, to the extent due, been duly
paid.

Section 3.15                  Interested Party Transactions. Except as disclosed
in

Schedule 3.15 of the Standard Gold Disclosure Schedules, no officer, director or
stockholder of Standard Gold or any affiliate or "associate" (as such term is
defined in Rule 405 promulgated by the SEC under the Securities Act) of any such
Person, have or have had, either directly or indirectly, (1) an interest in any
Person which (a) furnishes or sells services or products which are furnished or
sold or are proposed to be furnished or sold by Standard Gold, or (b) purchases
from or sells or furnishes to, or proposes to purchase from, sell to or furnish
Standard Gold any goods or services; or (2) a beneficial interest in any
contract or agreement to which Standard Gold is a party or by which it may be
bound or affected.

Section 3.16                  Governmental Inquiries. Standard Gold has provided
to the

Company a copy of each material written inspection report, questionnaire,
inquiry, demand or request for information received by Standard Gold from any
Governmental Authority, and Standard Gold's response thereto, and each material
written statement, report or other document filed by Standard Gold with any
Governmental Authority.

Section 3.17                  Intellectual Property. Except as set forth in
Schedule 3.17 of the

Standard Gold Disclosure Schedules, Standard Gold does not own, use or license
any Intellectual Property in its business as presently conducted. No
Intellectual Property of Standard Gold has been or is now involved in any
dispute, opposition, invalidation or cancellation proceeding, and no such action
has been threatened. No Intellectual Property, wherever situated or registered,
of Standard Gold, to the knowledge of Standard Gold, is infringed, or has been
challenged or, to the knowledge of Standard Gold, threatened in any way, and no
Intellectual Property of Standard Gold, to the knowledge of Standard Gold,
interferes with the Intellectual Property of any other Person, and no
Intellectual Property of Standard Gold is alleged to infringe or interfere with
the Intellectual Property of any other Person. Except as would not have a
Material Adverse Effect, Standard Gold has not taken any action that would
result in the voiding or invalidation of any of its Intellectual Property.

Section 3.18                  Stock Option Plans; Employee Benefits.

a.                                            Standard Gold does not have any
stock option plans providing for the grant by Standard Gold of stock options to
directors, officers or employees.

b.                                           Standard Gold does not have any
employee benefit plans or arrangements covering its present and former employees
or providing benefits to such persons in respect of services provided to
Standard Gold.

c.                                           Neither the consummation of the
transactions contemplated hereby alone, nor in combination with another event,
with respect to each director, officer, employee and consultant of Standard
Gold, will result in (a) any payment (including, without limitation, severance,
unemployment compensation or bonus payments) becoming due from Standard Gold (b)
any increase in the amount of compensation or benefits payable to any such
individual or (c) any acceleration of the vesting or timing of payment of
compensation

15



 

--------------------------------------------------------------------------------

 

 

 

payable to any such individual. No agreement, arrangement or other contract of
Standard Gold provides benefits or payments contingent upon, triggered by, or
increased as a result of a change in the ownership or effective control of
Standard Gold.

Section 3.19                  Environmental and Safety Matters. Except as set
forth in

Schedule 3.19 of the Standard Gold Disclosure Schedules and except as would not
have a Material Adverse Effect:

a.                                            Standard Gold has at all times
been and is in compliance with all Environmental Laws (as defined below)
applicable to Standard Gold. There are no Actions pending or threatened against
Standard Gold alleging the violation of any Environmental Law or environmental
permit applicable to Standard Gold or alleging that Standard Gold is potentially
responsible for any environmental site contamination. None of Standard Gold, its
directors, officers, or employees or Affiliates has received any written notice,
or to their knowledge unwritten notice, regarding any actual or alleged
violation of Environmental Law, or any liabilities or potential liabilities
(whether accrued, absolute, contingent, unliquidated or otherwise), including
any investigatory, remedial or corrective obligations, relating to any of them
or its facilities arising under any Environmental Law.

b.                                           Neither this Agreement nor the
consummation of the transactions contemplated by this Agreement shall impose any
obligations to notify or obtain the consent of any Governmental Authority or
third Persons under any law or other requirement relating to the environment,
natural resources, or public or employee health and safety or relating to the
storage, generation, use, handling, manufacture, processing, transportation,
import, export, treatment, release or disposal of any Hazardous Materials
("Environmental Laws") applicable to Standard Gold. "Hazardous Materials" means
any pollutant, contaminant, including asbestos and asbestos-containing
materials, hazardous waste, hazardous materials, hazardous substances,
petroleum, radioactive materials and polychlorinated biphenyls, all as defined
and regulated under any Environmental Law.

Section 3.20                  Financial Statements. Standard Gold has previously

provided the Company with Standard Gold's unaudited financial statements for the
period from inception to August 31, 2010, including, in each case, the notes
thereto (the "Unaudited Standard Gold Financial Statements").The Unaudited
Standard Gold Financial Statements (a) are in accordance with the books and
records of Standard Gold ; (b) present fairly the financial condition and the
results of operations, changes in stockholder's equity and cash flow of Standard
Gold for the periods therein specified; and (c) have been prepared in accordance
with U.S. GAAP applied on a consistent basis during the periods concerned.

Section 3.21                  Tax Returns, Payments and Elections. Standard Gold
has filed

all Tax Returns, required pursuant to applicable law to be filed with any Tax
Authority. All such Tax Returns are accurate, complete and correct in all
material respects, and Standard Gold has timely paid all Taxes due and adequate
provisions have been and are reflected in the Unaudited Standard Gold Financial
Statements for all current taxes and other charges to which Standard Gold is
subject and which are not currently due and payable. None of Standard Gold's
federal income tax returns have been audited by the Internal Revenue Service.
Standard Gold has no knowledge of any additional assessments, adjustments or
contingent tax liability (whether federal

16



 

--------------------------------------------------------------------------------

 

 

 

or state) of any nature whatsoever, whether pending or threatened against
Standard Gold for any period, nor of any basis for any such assessment,
adjustment or contingency. Standard Gold has withheld or collected from each
payment made to each of its employees, if applicable, the amount of all Taxes
(including, without limitation, federal income taxes, state and local income
taxes and any applicable foreign taxes) required to be withheld or collected
therefrom, and has paid the same to the proper Tax Authority.

Section 3.22                  Disclosure. This Agreement, the schedules hereto
and any

certificate attached hereto or delivered in accordance with the terms hereof by
or on behalf of Standard Gold or the Standard Gold Stockholders in connection
with the transactions contemplated by this Agreement, when taken together, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements contained herein and/or
therein not misleading.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE STANDARD GOLD

STOCKHOLDERS

The Standard Gold Stockholders hereby represent and warrant, severally and not
jointly, as of the date hereof and with respect only to the Standard Gold Shares
owned by such Standard Gold Stockholder, to and for the benefit of the Company
as follows:

Section 4.1                   Authority. Such Standard Gold Stockholder has the
right,

power, authority and capacity to execute and deliver this Agreement and each of
the Transaction Documents to which such Standard Gold Stockholder is a party, to
consummate the transactions contemplated by this Agreement and each of the
Transaction Documents to which such Standard Gold Stockholder is a party, and to
perform such Standard Gold Stockholder's obligations under this Agreement and
each of the Transaction Documents to which such Standard Gold Stockholder is a
party. This Agreement has been, and each of the Transaction Documents to which
such Standard Gold Stockholder is a party will be, duly and validly authorized
and approved, executed and delivered by such Standard Gold Stockholder. Assuming
this Agreement and the Transaction Documents have been duly and validly
authorized, executed and delivered by the parties thereto other than such
Standard Gold Stockholder, this Agreement and each of the Transaction Documents
to which such Standard Gold Stockholder is a party constitutes the legal, valid
and binding obligation of such Standard Gold Stockholder, enforceable against
such Standard Gold Stockholder in accordance with their respective terms, except
as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors rights generally.

Section 4.2                   No Conflict. Neither the execution or delivery by
such Standard

Gold Stockholder of this Agreement or any Transaction Document to which such
Standard Gold Stockholder is a party, nor the consummation or performance by
such Standard Gold Stockholder of the transactions contemplated hereby or
thereby will, directly or indirectly, (a) contravene, conflict with, or result
in a violation of any provision of the certificate of

17



 

--------------------------------------------------------------------------------

 

 

 

incorporation, by-laws or other organizational documents of such Standard Gold
Stockholder (if such Standard Gold Stockholder is not a natural person); (b)
contravene, conflict with, constitute a default (or an event or condition which,
with notice or lapse of time or both, would constitute a default) under, or
result in the termination or acceleration of, any agreement or instrument to
which such Standard Gold Stockholder is a party or by which the properties or
assets of the such Standard Gold Stockholder are bound; or (c) contravene,
conflict with, or result in a violation of, any law or Order to which such
Standard Gold Stockholder, or any of the properties or assets of such Standard
Gold Stockholder, may be subject.

Section 4.3                   Litigation. There is no pending Action against
such Standard

Gold Stockholder that involves the Standard Gold Shares or that challenges, or
may have the effect of preventing, delaying or making illegal, or otherwise
interfering with, any of the transactions contemplated by this Agreement and, to
the knowledge of such Standard Gold Stockholder, no such Action has been
threatened, and no event or circumstance exists that is reasonably likely to
give rise to or serve as a basis for the commencement of any such Action.

Section 4.4                   Acknowledgment of Transfer Restrictions; Shell
Company.

Such Standard Gold Stockholder understands and agrees that the Company Shares to
be issued pursuant to this Agreement have not been registered under the
Securities Act or the securities laws of any state and that the issuance of the
Company Shares is being effected in reliance upon an exemption from registration
afforded either under Section 4(2) of the Securities Act for transactions by an
issuer not involving a public offering or Regulation D promulgated thereunder.
Moreover, each Standard Gold Stockholder acknowledges that the Company is a
"shell company" as that term is defined in Rule 405 and that as a consequence
thereof, such Standard Gold Stockholder may be precluded from selling or
otherwise transferring his Company Shares in reliance upon Rule 144 as
promulgated pursuant to the Securities Act under certain circumstances.

a.                   Status. By its execution of this Agreement, such Standard
Gold Stockholder represents and warrants to the Company as indicated on Exhibit
C hereto, that it is (i) an "accredited investor," as defined in Regulation D
promulgated under the Securities Act or (ii) is not a "U.S. person," as defined
in Regulation D promulgated under the Securities Act; and, such Standard Gold
Stockholder understands that the Company Shares are being offered and sold to
such Standard Gold Stockholder in reliance upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
such Standard Gold Stockholder set forth in this Agreement, in order that the
Company may determine the applicability and availability of the exemptions from
registration of the Company Shares on which the Company is relying.

b.                  Additional Representations and Warranties. Each Standard
Gold Stockholder further makes the representations and warranties to the Company
set forth on Exhibit D.

Section 4.5                    Stock Legends. Each Standard Gold Stockholder
hereby

agrees with the Company as follows:

18



 

--------------------------------------------------------------------------------

 

 

 

a.                                           Securities Act Legend. The
certificates evidencing the Company Shares issued to such Standard Gold
Stockholder will bear the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS .

b.                                           Other Legends. The certificates
representing such Company Shares, and each certificate issued in transfer
thereof, will also bear any other legend required under any applicable law,
including, without limitation, any state corporate and/or state securities laws
or under the applicable federal and provincial laws of Canada (the "Applicable
Canadian Securities Laws").

c.                                            Opinion. Such Standard Gold
Stockholder shall not transfer any or all of the Company Shares pursuant to Rule
144, under the Securities Act or absent an effective registration statement
under the Securities Act and applicable state securities law covering the
disposition of the Company Shares, without first providing the Company with an
opinion of counsel (which counsel and opinion are reasonably satisfactory to the
Company) to the effect that such transfer will be made in compliance with Rule
144, under the Securities Act or will be exempt from the registration and the
prospectus delivery requirements of the Securities Act and the registration or
qualification requirements of any applicable state securities laws.

Section 4.6                    Ownership of Shares. Such Standard Gold
Stockholder is both

the record and beneficial owner of the applicable Standard Gold Shares. Such
Standard Gold Stockholder is not the record or beneficial owner of any other
shares of Standard Gold. Such Standard Gold Stockholder has and shall transfer
at the Closing, good and marketable title to the Standard Gold Shares, free and
clear of all Liens, restrictions on transfer or adverse claims of any nature
whatsoever.

Section 4.7                   Pre-emptive Rights. At Closing, such Standard Gold
Stockholder

does not have any pre-emptive rights or any other rights to acquire any shares
of Standard Gold that have not been waived or exercised.

19



 

--------------------------------------------------------------------------------

 

 

 

ARTICLE V

CONDITIONS PRECEDENT TO OBLIGATIONS OF STANDARD GOLD AND THE STANDARD GOLD
STOCKHOLDERS

The obligations of Standard Gold and the Standard Gold Stockholders to
consummate the transactions contemplated by this Agreement are subject to the
fulfillment, at or before the Closing Date, of the following conditions, any one
or more of which may be waived by Standard Gold and the Standard Gold
Stockholders at their sole discretion:

Section 5.1                   Representations and Warranties of the Company. All

representations and warranties made by the Company in this Agreement shall be
true and correct in all material respects on and as of the Closing Date, except
insofar as the representations and warranties relate expressly and solely to a
particular date or period, in which case, subject to the limitations applicable
to the particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.

Section 5.2                   Agreements and Covenants. The Company shall have
performed

and complied in all material respects with all agreements and covenants required
by this Agreement to be performed or complied with on or prior to the Closing
Date.

Section 5.3                   Consents and Approvals. All consents, waivers,
authorizations

and approvals of any Governmental Authority and of any other Person required in
connection with the execution, delivery and performance of this Agreement shall
have been duly obtained and shall be in full force and effect on the Closing
Date.

Section 5.4                   No Violation of Orders. No preliminary or
permanent injunction

or other Order issued by any court or Governmental Authority, nor any statute,
rule, regulation, decree or executive order promulgated or enacted by any
Governmental Authority, which declares this Agreement invalid in any respect or
prevents the consummation of the transactions contemplated hereby, or which
materially and adversely affects the assets, properties, operations, prospects,
net income or financial condition of the Company, taken as a whole, shall be in
effect; and no action or proceeding before any court or Governmental Authority
shall have been instituted or threatened by any Governmental Authority, or by
any other Person which seeks to prevent or delay the consummation of the
transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

Section 5.5                   No Bankruptcy Proceedings. No proceeding in which
the

Company shall be a debtor, defendant or party seeking an order for its own
relief or reorganization shall have been brought or be pending by or against the
Company or under any United States, state or foreign bankruptcy or insolvency
law.

Section 5.6                   Applicable Exemption from Registration under the
Securities

Act. Standard Gold shall be satisfied that the issuance of the Company Shares to
the Standard Gold Stockholders, in connection with the Share Exchange, shall be
exempt from registration pursuant to Section 4(2) of the Securities Act,
Regulation D promulgated under the Securities Act, or any other applicable
exemption therefrom.

20



 

--------------------------------------------------------------------------------

 

 

 

Section 5.7                   Form 8-K. A final draft of a Current Report on
Form 8-K, which

discloses the Company's entering into this Agreement, the consummation of the
Share Exchange, and which also includes all information required to be reported
with respect to a transaction in which a public "shell company" ceases to be a
"shell company" including, without limitation, the information required pursuant
to "Sections 2.01 - Completion of Acquisition or Disposition of Assets"
regardless of whether or not the Company ceases to be a "shell company" (the
"Super 8-K"), shall have been approved by Standard Gold, the Company and their
respective legal advisors, to be filed with the SEC within four (4) business
days after the Closing Date.

Section 5.8                    Other Closing Documents. Standard Gold shall have
received

such certificates, instruments and documents in confirmation of the
representations and warranties of the Company, the Company's performance of its
obligations hereunder, and/or in furtherance of the transactions contemplated by
this Agreement as the Standard Gold Stockholders and/or their respective counsel
may reasonably request.

Section 5.9                   Financing. Pursuant to the terms and conditions of
the Financing,

the Company shall have received minimum subscriptions for an aggregate of
$1,500,000 of its securities (the "Minimum Subscription Amount").

Section 5.10                  Loan Conversion. The outstanding principal balance
of and

accrued and unpaid interest on, the Company's promissory note dated March 2,
2010 in the principal amount of 1,067,527.40 (the "Rayat Note"), shall have been
converted as of the Closing Date into an aggregate of 40,000,000 shares of the
Company's common stock, $0.00001 par value per share (the "Loan Conversion").

Section 5.11                  Shareholder Consent. The Company shall have
obtained

and delivered the written consent of its shareholders owning more than 50% of
the issued and outstanding shares of the Company's Common Stock (the
"Shareholder Consent") to the consummation of the SGC Acquisition and the change
of the Company's name to a name to be determined by the Company's Board of
Directors (the "Name Change").

Section 5.12                  Documents. The Company shall have caused the
following

documents to be delivered to Standard Gold and the Standard Gold Stockholders:

a.                                            share certificates evidencing the
Company Shares registered in the name of each Standard Gold Stockholder, as set
forth on Exhibit B annexed hereto;

b.                                           a Secretary's Certificate, dated
the Closing Date, certifying attached copies of (A) the Company Charter
Documents, (B) the resolutions of the Company's Board approving this Agreement,
the Transaction Documents and the transactions contemplated hereby and thereby;
and (C) the incumbency of each authorized officer of the Company signing this
Agreement and the Transaction Documents to which the Company is a party;

21



 

--------------------------------------------------------------------------------

 

 

 

c.                                            a Certificate of Good Standing of
the Company dated not more than five (5) business days prior to the Closing
Date;

d.                                           this Agreement and each of the
Transaction Documents to which the Company is a party, duly executed;

e.                                           an Officer's Certificate of the
Company, dated the Closing Date, certifying as to Sections 5.1, 5.2, 5.3, 5.4
and 5.5; and

f.                                            such other documents as Standard
Gold may reasonably request for the purpose of (i) evidencing the accuracy of
any representation or warranty of the Company,

(ii)   evidencing the performance by the Company of, or the compliance by the
Company with, any covenant or obligation required to be performed or complied
with by the Company,

(iii)    evidencing the satisfaction of any condition referred to in this
Article V, or (iv) otherwise facilitating the consummation of any of the
transactions contemplated by this Agreement and the Transaction Documents.

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY

The obligations of the Company to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, at or before the Closing Date, of
the following conditions, any one or more of which may be waived by the Company
in its sole discretion:

Section 6.1                   Representations and Warranties of Standard Gold
and the

Standard Gold Stockholders. All representations and warranties made by Standard
Gold and the Standard Gold Stockholders on behalf of themselves individually, in
this Agreement shall be true and correct on and as of the Closing Date except
insofar as the representation and warranties relate expressly and solely to a
particular date or period, in which case, subject to the limitations applicable
to the particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.

Section 6.2                   Agreements and Covenants. Standard Gold and the
Standard

Gold Stockholders shall have performed and complied in all material respects
with all agreements and covenants required by this Agreement to be performed or
complied with by each of them on or prior to the Closing Date.

Section 6.3                    Consents and Approvals. All consents, waivers,
authorizations

and approvals of any Governmental Authority and of any other Person required in
connection with the execution, delivery and performance of this Agreement, shall
have been duly obtained and shall be in full force and effect on the Closing
Date.

Section 6.4                   No Violation of Orders. No preliminary or
permanent injunction

or other Order issued by any court or other Governmental Authority, nor any
statute, rule, regulation, decree or executive order promulgated or enacted by
any Governmental Authority that declares this Agreement invalid or unenforceable
in any respect or which prevents the

22



 

--------------------------------------------------------------------------------

 

 

 

consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of Standard Gold, taken as a whole, shall be in effect; and
no action or proceeding before any court or Governmental Authority shall have
been instituted or threatened by any Governmental Authority, or by any other
Person which seeks to prevent or delay the consummation of the transactions
contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

Section 6.5                   No Bankruptcy Proceedings. No proceeding in which
Standard

Gold shall be a debtor, defendant or party seeking an order for its own relief
or reorganization shall have been brought or be pending by or against Standard
Gold or under any United States, state or foreign bankruptcy or insolvency law.

Section 6.6                   Applicable Exemption from Registration under the
Securities

Act. The Company shall be satisfied that the issuance of the Company Shares to
the Standard Gold Stockholders, in connection with the Share Exchange, shall be
exempt from registration pursuant to Section 4(2) of the Securities Act,
Regulation D promulgated under the Securities Act, or any other applicable
exemption therefrom.

Section 6.7                   Form 8-K. A final draft of the Super 8-K shall
have been

approved by Standard Gold, the Company and their respective legal advisors, to
be filed with the SEC within four (4) business days after the Closing Date.

Section 6.8                    Other Closing Documents. The Company shall have
received

such certificates, instruments and documents in confirmation of the
representations and warranties of Standard Gold and the Standard Gold
Stockholders and the performance of Standard Gold's and the Standard Gold
Stockholders' respective obligations hereunder and/or in furtherance of the
transactions contemplated by this Agreement as the Company or its counsel may
reasonably request.

Section 6.9                   Financing. The Minimum Subscription Amount shall
have been

received by the Company.

Section 6.10                  Loan Conversion. The Loan Conversion or the Note
Payment

shall have been consummated.

Section 6.11                  Scheduled Liabilities. The Scheduled Liabilities
shall have been

paid.

Section 6.12                  Audited Financial Statements. Standard Gold shall
have

delivered to the Company its audited financial statements for the period from
incorporation through August 31, 2010, which audited financial statements shall
not reflect any material changes (as determined solely by the Company") from the
Unaudited Standard Gold Financial Statements.

23



 

--------------------------------------------------------------------------------

 

 

 

Section 6.13                  Lock-Up Agreement.                Each of the
Standard Gold

Stockholders shall have executed and delivered to the Company the Lock-Up
Agreement attached hereto as Exhibit E.

Section 6.14                  Shareholder Consent. The Shareholder Consent shall
have

been delivered.

Section 6.15                  Other Documents. Standard Gold and the Standard
Gold

Stockholders shall have caused the following documents to be delivered to the
Company at the Closing:

a.                                            share certificates evidencing the
number of Standard Gold Shares, along with executed share transfer forms
transferring such Standard Gold Shares to the Company;

b.                                           a Secretary's Certificate, dated
the Closing Date, certifying attached copies of (A) the Standard Gold Charter
Documents, (B)the resolutions of Standard Gold's Board approving this Agreement,
the Transaction Documents and the transactions contemplated hereby and thereby;
and (C) the incumbency of each authorized officer of Standard Gold signing this
Agreement and the Transaction Documents to which Standard Gold is a party;

c.                                            a Certificate of Good Standing of
Standard Gold dated not more than five (5) business days prior to the Closing
Date;

d.                                          this Agreement and each of the
Transaction Documents to which Standard Gold and the Standard Gold Stockholders
is a party, duly executed;

e.                                           an Officer's Certificate of
Standard Gold, dated the Closing Date, certifying as to Sections 6.1, 6.2, 6.3,
6.4 and 6.5; and

f.                                            such other documents as the
Company may reasonably request for the purpose of (A) evidencing the accuracy of
any of the representations and warranties of the Standard Gold and the Standard
Gold Stockholders , (B) evidencing the performance of, or compliance by Standard
Gold and the Standard Gold Stockholders with, any covenant or obligation
required to be performed or complied with by Standard Gold and the Standard Gold
Stockholders, as the case may be, (C) evidencing the satisfaction of any
condition referred to in this Article VI, or (D) otherwise facilitating the
consummation or performance of any of the transactions contemplated by this
Agreement and the other Transaction Documents.

Section 6.16                  No Claim Regarding Stock Ownership or
Consideration.

There must not have been made or threatened by any Person, any claim asserting
that such Person (a) is the holder of, or has the right to acquire or to obtain
beneficial ownership of the Standard Gold Shares, or any other stock, voting,
equity, or ownership interest in, Standard Gold, or (b) is entitled to all or
any portion of the Company Shares.

24



 

--------------------------------------------------------------------------------

 

 

 

ARTICLE VII

ADDITIONAL AGREEMENTS

Section 7.1                   Post Effective Amendment. The Company shall file a
post

effective amendment to the Registration Statement (the "PEA") no later than
October 29, 2010. Standard Gold, and to the extent required, the Standard Gold
Stockholders, shall provide the Company with all necessary information regarding
Standard Gold's activities, business, properties for inclusion in the PEA, on a
timely basis, as requested by the Company.

Section 7.2                   Use of Financing Proceeds. Anything herein to the
contrary

notwithstanding, the Company may use a portion of the proceeds from the
Financing to pay the Scheduled Liabilities.

Section 7.3                    Termination; Termination Date.

a.                   Termination. This Agreement may be terminated at any time
(i) by the mutual written consent of Standard Gold and the Company, (ii) by
Standard Gold in the event there is a breach by the Company of its
representations, warranties or covenants, which breach if curable, has not been
cured within ten (10) days after receipt by the Company of a written notice of
such breach from Standard Gold, or (iii) by Company in the event there is a
breach by Standard Gold of its representations, warranties or covenants, which
breach if curable, has not been cured within ten (10) days after receipt by
Standard Gold of a written notice of such breach from the Company; any
termination pursuant to this Section 7.3(a) shall be binding on and effective as
to all of the Standard Gold Stockholders.

b.                   Termination Date. If the Closing shall not have been
consummated on or prior to December 31, 2010 (the "Termination Date"), this
Agreement shall terminate and be of no further force or effect.

Section 7.4                   Name Change. At the Closing or as soon thereafter
as is

practicable, the Company will file an amendment to its articles of incorporation
with the Secretary of State of the State of Nevada effecting the Name Change.

ARTICLE VIII POST-CLOSING AGREEMENTS

Section 8.1                   Filing of the Super 8-K. The Super 8-K shall be
filed with the

SEC within four (4) business days after the Closing Date.

Section 8.2                    SEC Documents. From and after the Closing Date,
in the event

the SEC notifies the Company of its intent to review any SEC Report filed prior
to the Closing Date or the Company receives any oral or written comments from
the SEC with respect to any

25



 

--------------------------------------------------------------------------------

 

 

 

SEC Report filed prior to the Closing Date, the Company shall promptly respond
to any such oral or written comments.

Section 8.3                   Public Disclosure. Unless otherwise permitted by
this Agreement,

Standard Gold and the Company shall consult with each other before issuing any
press release or otherwise making any public statement or making any other
public (or non-confidential) disclosure (whether or not in response to an
inquiry) regarding the terms of this Agreement and the transactions contemplated
hereby, and neither shall issue any such press release or make any such
statement or disclosure without the prior approval of both the Company and
Standard Gold (which approval shall not be unreasonably withheld), except as may
be required by law or by obligations pursuant to any listing agreement with any
national securities exchange, or the Financial Industry Regulatory Authority, as
applicable, in which case the Company and/or Standard Gold shall use its
commercially reasonable efforts to consult with each other before issuing such
press release or making such public statement or disclosure. Anything herein to
the contrary notwithstanding, the parties hereto acknowledge that a copy of this
Agreement will be attached as an exhibit to the Super 8-K and the PEA.

ARTICLE IX MISCELLANEOUS PROVISIONS

Section 9.1                    Successors and Assigns. This Agreement shall
inure to the

benefit of, and be binding upon, the parties hereto and their respective
successors and assigns; provided, however, that no party shall assign or
delegate any of the obligations created under this Agreement without the prior
written consent of the other parties.

Section 9.2                   Fees and Expenses. Except as otherwise expressly
provided in this

Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.

Section 9.3                   Notices. All notices and other communications
given or made

pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or sent by registered or certified
mail (postage prepaid, return receipt requested) or facsimile to the parties at
the following addresses:

If to Standard Gold or the Standard Gold Stockholders, to:

Standard Gold Corp.

3266 W Galveston Dr. Suite 107

Apache Junction, AZ 85120

Attention: President

Facsimile: (480) 288-6532

26



 

--------------------------------------------------------------------------------

 

 

 

with copies, which shall not constitute notice, to:

Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attention: Harvey Kesner, Esq.
Tel. No.: (212) 930-9700
Fax No.: (212)930-9725

If to the Company, to:

PhytoMedical Technologies, Inc.

100 Overlook Drive, 2nd Floor

Princeton, New Jersey, 08540

Attention: President and Chief Executive Officer

Facsimile: (248) 671-0315

with copies, which shall not constitute notice, to:

Sierchio & Company, LLP
430 Park Avenue, Suite 702
New York, NY 10022
Attention: Joseph Sierchio, Esq.
Tel. No.: (212) 246-3030
Fax No.: (212)246-3039

or to such other persons or at such other addresses as shall be furnished by any
party by like
notice to the others, and such notice or communication shall be deemed to have
been given or
made as of the date so delivered or mailed. No change in any of such addresses
shall be
effective insofar as notices under this Section 9.3 are concerned unless such
changed address
shall have been given to such other party hereto as provided in this Section
9.3.

Section 9.4                   Entire Agreement. This Agreement, together with
the

exhibits hereto, represents the entire agreement and understanding of the
parties with
reference to the transactions set forth herein and no representations or
warranties have been
made in connection with this Agreement other than those expressly set forth
herein or in the
exhibits, certificates and other documents delivered in accordance herewith.
This Agreement
supersedes all prior negotiations, discussions, correspondence, communications,
understandings and agreements between the parties relating to the subject matter
of this
Agreement and all prior drafts of this Agreement, all of which are merged into
this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior
drafts shall be admissible into evidence in any action or suit involving this
Agreement.

Section 9.5                    Severability. This Agreement shall be deemed
severable, and the

invalidity or unenforceability of any term or provision hereof shall not affect
the validity or
enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu

27



 

--------------------------------------------------------------------------------

 

 

 

of any such invalid or unenforceable term or provision, the parties hereto
intend that there shall be added as a part of this Agreement a provision as
similar in terms to such invalid or unenforceable provision as may be possible
so as to be valid and enforceable.

Section 9.6                   Counterparts. This Agreement may be executed in
any number

of counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. The exchange of copies of
this Agreement or amendments thereto and of signature pages by facsimile
transmission or by email transmission in portable digital format, or similar
format, shall constitute effective execution and delivery of such instrument(s)
as to the parties and may be used in lieu of the original Agreement or amendment
for all purposes. Signatures of the parties transmitted by facsimile or by email
transmission in portable digital format, or similar format, shall be deemed to
be their original signatures for all purposes.

Section 9.7                   Convenience of Forum; Consent to Jurisdiction. The
parties to

this Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New York
located in County of New York, and/or the United States District Court for the
Southern District of New York, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 9.3.

Section 9.8                   Remedies Cumulative; Specific Performance. The
rights and

remedies of the parties hereto shall be cumulative and not alternative. The
parties agree that, in the event of any breach or threatened breach by any party
to this Agreement of any covenant, obligation or other provision set forth in
this Agreement for the benefit of any other party to this Agreement, such other
party shall be entitled, in addition to any other remedy that may be available
to it, to: (i) a decree or order of specific performance or mandamus to enforce
the observance and performance of such covenant, obligation or other provision;
and (ii) an injunction restraining such breach or threatened breach. The parties
further agree that no Person shall be required to obtain, furnish or post any
bond or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 9.8, and the parties irrevocably waive any
right they may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.

Section 9.9                   Governing Law. This Agreement shall be governed by
and

interpreted and enforced in accordance with the laws of the State of New York
without giving effect to the choice of law provisions thereof.

Section 9.10                 Amendments and Waivers. Except as otherwise
provided herein,

no amendment or waiver of any provision of this Agreement shall be valid unless
the same shall be in writing and signed by (i) the Company; (ii) Standard Gold
and (iii) a majority of the Standard Gold Stockholders. No waiver by any party
of any default, misrepresentation, or breach

28



 

--------------------------------------------------------------------------------

 

 

 

of warranty or covenant hereunder, whether intentional or not, shall be deemed
to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or
affect in any way any rights arising by virtue of any such prior or subsequent
occurrence.

Section 9.11                  Construction.

a.                                           For purposes of this Agreement,
whenever the context requires: (i) the
singular number shall include the plural, and vice versa; (ii) the masculine
gender shall
include the feminine and neuter genders; (iii) the feminine gender shall include
the masculine
and neuter genders; and (iv) the neuter gender shall include the masculine and
feminine
genders.

b.                                              Each of the parties hereto has
been represented by legal counsel
except to the extent that such party has declined legal counsel. Accordingly,
the parties hereto
agree that any rule of construction to the effect that ambiguities are to be
resolved against the
drafting party shall not be applied in the construction or interpretation of
this Agreement.

c.                                           Except as otherwise indicated, all
references in this Agreement to
"Sections," "Schedules" and "Exhibits" are intended to refer to Sections of this
Agreement
and Schedules and Exhibits to this Agreement.

[SIGNATURE PAGE FOLLOWS]

29



 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the

date first above written.

 

 

STANDARD GOLD CORP.

By: /s/John D. Bleak

Name: John D. Bleak

Title: President

PHYTOMEDICAL TECHNOLOGIES, INC.

By: /s/Amit S. Dang

Name: Amit S. Dang

Title: CEO / President

[SIGNATURE PAGE FOR STANDARD GOLD STOCKHOLDERS FOLLOWS

ON THE NEXT PAGE]

30



 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the

date first above written.

STANDARD GOLD STOCKHOLDERS:

Josie Mann

Darren Mann

Ethny Lindsay

Casa Madrid Holdings, Inc.

Joyce Lindsay

Rosalind Lindsay

Denis Corin

Oliver Lindsay

Johnathan Lindsay

Randall Reneau

Stefanus International Inc.

Daniel Bleak

Joshua Bleak

Floyd Bleak

Taylor Housser

Glynn Fisher

Anthony Huston

Sandra Corin

Kian Ehsan

Kristian Andresen

Theresa Grigg

Boucheron Investments

David Sidders

Lindsay Capital

Derrick Townsend

James Taylor

Cat Brokerage AG

Clifton Pinkard

Charna Fuchs

Michael & Jennifer Evans

New Paradigm Capital

Copper Eagle

Berlin Financial Corp.

NPX Metals, Inc.

Alan S. Honig C/F Harrison Honig UTMA/FL

31



 

--------------------------------------------------------------------------------

 

 

 

Alan S. Honig C/F Cameron Honig UTMA/FL Alan S. Honig C/F Ryan Honig UTMA/FL
Alan S. Honig C/F Jacob Honig UTMA/FL Sandor Capital Master Fund, L.P. Barry
Honig

 

BY: /s/ John Lindsay


 

Name: John Lindsay

Title: Attorney in Fact for each of the Above named Standard Gold Shareholders

 

32



 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

STANDARD GOLD STOCKHOLDERS

Name                                                          Number of Standard

Gold Shares

Alan Lindsay

1,211,774

Josie Mann

18,984

Darren Mann

151,874

Ethny Lindsay

1,898,426

Casa Madrid Holdings, Inc.

629,055

Joyce Lindsay

493,591

Rosalind Lindsay

75,937

Denis Corin

227,811

Oliver Lindsay

395,465

Johnathan Lindsay

1,378,437

Randall Reneau

227,811

Stefanus International Inc.

1,518,740

Daniel Bleak

1,869,948

Joshua Bleak

1,015,658

Floyd Bleak

265,780

Taylor Housser

113,906

Glynn Fisher

1,214,993

Anthony Huston

75,937

Sandra Corin

75,937

Kian Ehsan

75,937

Kristian Andresen

37,969

Theresa Grigg

45,562

Boucheron Investments

569,528

David Sidders

75,937

Lindsay Capital Corp.

1,404,835

Derrick Townsend

227,811

James Taylor

37,969

Cat Brokerage AG

75,937

Clifton Pinkard

3,037

Charna Fuchs

151,874

Michael & Jennifer Evans

22,781

New Paradigm Capital

759,370

Copper Eagle, Inc.

1,750,000

Berlin Financial Corp.

1,401,387

NPX Metals, Inc.

3,000,000

Isaiah Capital Trust

1,750,000

Forte Investments Group, Inc.

1,000,000



 

--------------------------------------------------------------------------------

 

 

Box Capital Corp.   

750,000

Sandor Capital Master Fund, L.P.    

324,976

Barry Honig    

1,857,010

TOTAL   

28,181,984

 

 

34



 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

ALLOCATION OF COMPANY SHARES

  Name  Number of  Number of    Standard Gold  Company    Shares  Shares  Alan
Lindsay  1,211,774  26,101,612  Josie Mann  18,984  408,915  Darren Mann 
151,874  3,271,366  Ethny Lindsay  1,898,426  40,892,096  Casa Madrid Holdings,
Inc.  629,055  13,549,845  Joyce Lindsay  493,591  10,631,950  Rosalind Lindsay 
75,937  1,635,683  Denis Corin  227,811  4,907,049  Oliver Lindsay  395,465 
8,518,316  Johnathan Lindsay  1,378,437  29,691,533  Randall Reneau  227,811 
4,907,049  Stefanus International Inc.  1,518,740  32,713,660  Daniel Bleak 
1,869,948  40,278,680  Joshua Bleak  1,015,658  21,877,273  Floyd Bleak 
265,780  5,724,901  Taylor Housser  113,906  2,453,535  Glynn Fisher  1,214,993 
26,170,949  Anthony Huston  75,937  1,635,683  Sandra Corin  75,937  1,635,683 
Kian Ehsan  75,937  1,635,683  Kristian Andresen  37,969  817,852  Theresa
Grigg  45,562  981,405  Boucheron Investments  569,528  12,267,633  David
Sidders  75,937  1,635,683  Lindsay Capital Corp.  1,404,835  30,260,146 
Derrick Townsend  227,811  4,907,049  James Taylor  37,969  817,852  Cat
Brokerage AG  75,937  1,635,683  Clifton Pinkard  3,037  65,417  Charna Fuchs 
151,874  3,271,366  Michael & Jennifer Evans  22,781  490,703  New Paradigm
Capital  759,370  16,356,830  Copper Eagle, Inc.  1,750,000  37,695,000  Berlin
Financial Corp.  1,401,387  30,185,876  NPX Metals, Inc.  3,000,000  64,620,000 
Isaiah Capital Trust  1,750,000  37,695,000 

 
 




 

--------------------------------------------------------------------------------

 

 

Forte Investments Group, Inc.  1,000,000  21,540,000  Box Capital Corp. 
750,000  16,155,000  Sandor Capital Master Fund, L.P.  324,976  6,999,983  Barry
Honig  1,857,010  39,999,995  TOTAL  28,181,984  607,039,935      26,101,612 

 

36



 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

DEFINITION OF "ACCREDITED INVESTOR" AND "U.S. PERSON"

The term "accredited investor" means (PLEASE CHECK ALL APPLICABLE BOXES):

?                    A bank as defined in Section 3(a)(2) of the Securities Act,
or a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in its individual or fiduciary
capacity; a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934; an insurance company as defined in Section 2(13) of the
Securities Act; an investment company registered under the Investment Company
Act of 1940 (the "Investment Company Act") or a business development company as
defined in Section 2(a)(48) of the Investment Company Act; a Small Business
Investment Company licensed by the U.S. Small Business Administration under
Section 301(c) or (d) of the Small Business Investment Act of 1958; a plan
established and maintained by a state, its political subdivisions or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of US $5,000,000; an
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 ("ERISA"), if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of ERISA, which is either a bank, savings
and loan association, insurance company, or registered investment advisor, or if
the employee benefit plan has total assets in excess of US $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.

?                    A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940.

?                    An organization described in Section 501(c)(3) of the
Internal Revenue Code, corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of US $5,000,000.

?                    A director or executive officer of the Company.

?                    A natural person whose individual net worth, or joint net
worth with that person's spouse, at the time of his or her purchase exceeds US
$1,000,000 (not including the value of their primary residence).

?                     A natural person who had an individual income in excess of
US $200,000 in each of the two most recent years or joint income with that
person's spouse in excess of US $300,000 in each of those years and has a
reasonable expectation of reaching the same income level in the current year.

?                    A trust, with total assets in excess of US $5,000,000, not
formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii) (i.e., a person who has such knowledge and experience in financial
and business matters that he is capable of evaluating the merits and risks of
the prospective investment).

?                    Any entity in which all of the equity owners are accredited
investors.



 

--------------------------------------------------------------------------------

 

 

1. The term "U.S. person" means:

I.            Any natural person resident in the United States;

II.            Any partnership or corporation organized or incorporated under
the laws of
the United States;

III.          Any estate of which any executor or administrator is a U.S.
person;

iv.            Any trust of which any trustee is a U.S. person;

v.             Any agency or branch of a foreign entity located in the United
States;

vi.            Any non-discretionary account or similar account (other than an
estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;

vii.           Any discretionary account or similar account (other than an
estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

viii.         Any partnership or corporation if:

A.      Organized or incorporated under the laws of any foreign
jurisdiction; and

B.      Formed by a U.S. person principally for the purpose of investing in
securities not registered under the Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule
501(a) of Regulation S) who are not natural persons, estates or
trusts.

2. The following are not "U.S. persons":

i. Any discretionary account or similar account (other than an estate or trust)
held for the benefit or account of a non-U.S. person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States;

II.            Any estate of which any professional fiduciary acting as executor
or
administrator is a U.S. person if:

A.      An executor or administrator of the estate who is not a U.S. person
has sole or shared investment discretion with respect to the assets of
the estate; and

B.      The estate is governed by foreign law;

III.          Any trust of which any professional fiduciary acting as trustee is
a U.S.
person, if a trustee who is not a U.S. person has sole or shared investment

38



 

--------------------------------------------------------------------------------

 

 

 

discretion with respect to the trust assets, and no beneficiary of the trust
(and no settlor if the trust is revocable) is a U.S. person;

iv.            An employee benefit plan established and administered in
accordance with
the law of a country other than the United States and customary practices
and documentation of such country;

v.             Any agency or branch of a U.S. person located outside the United
States if:

A. The agency or branch operates for valid business reasons; and

B. The agency or branch is engaged in the business of insurance or banking and
is subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located; and

vi. The International Monetary Fund, the International Bank for Reconstruction
and Development, the Inter-American Development Bank, the Asian Development
Bank, the African Development Bank, the United Nations, and their agencies,
affiliates and pension plans, and any other similar international organizations,
their agencies, affiliates and pension plans.

b. United States. "United States" means the United States of America, its
territories and
possessions, any State of the United States, and the District of Columbia.

STANDARD GOLD STOCKHOLDER:

By: /s/ John Lindsay

 

Name: John Lindsay

Title: Attorney in Fact

39



 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

ADDITIONAL STANDARD GOLD STOCKHOLDER REPRESENTATIONS

[______________________________ j1 further represents and warrants to the
Company

as follows:

1.                  Such person or entity qualifies as an Accredited Investor on
the basis set forth on Exhibit C to this Agreement.

2.                  If such person is not a "US Person" such person represents
and acknowledges that the Company Shares have not been offered to it in the
United States and the individuals making the decision to purchase the Company
Shares and executing and delivering this Agreement on its behalf of were not in
the United States when the decision was made and this Agreement was executed and
delivered; all offers and sales of the Company Shares shall be made in
compliance with all applicable laws of any applicable jurisdiction and,
particularly, in accordance with Rules 903 and 904, as applicable, of Regulation
S or pursuant to registration of the Company Shares under the Securities Act or
pursuant to an exemption from registration; it will not engage in any activity
for the purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for any of the Company Shares and,
neither such person or entity nor any of its affiliates will directly or
indirectly maintain any short position, purchase or sell put or call options or
otherwise engage in any hedging activities in any of the Company Shares or any
other securities of the Company until after the end of the Distribution
Compliance Period (as defined in Regulation S), and acknowledges that such
activities are prohibited by Regulation S.

3.                  If such Standard Gold Stockholder is a resident of the
provinces of Alberta, British Columbia, or Ontario, such person or entity
understands that it is purchasing the Company Shares pursuant to certain
exemptions from the registration and prospectus requirements of applicable
securities legislation in Canada afforded by, without limitation, prospectus
delivery requirements of the Applicable Canadian Securities Laws afforded by
Section 2.13 of the "National Instrument 45-106 Prospectus and Registration
Exemptions" and, as a consequence, (A) certain rights, remedies and protections
under securities legislation will not be available to Standard Gold in
connection with the acquisition of the Company Shares; (B) Standard Gold may not
receive information that would otherwise be required to be provided to it under
Applicable Canadian Securities Laws; (C) Company is relieved from certain
obligations that would otherwise apply under securities legislation; and (D)
resale of the Company Shares may be further restricted pursuant to Applicable
Canadian Securities Laws.

1 Insert Name of Standard Gold Stockholder



 

--------------------------------------------------------------------------------

 

 

 

4.                  Such person or entity has sufficient knowledge and
experience in finance, securities, investments and other business matters to be
able to protect such shareholder's interests in connection with the transactions
contemplated by this Agreement.

5.                   Such person or entity has consulted, to the extent that it
has deemed necessary, with its tax, legal, accounting and financial advisors
concerning its investment in Company Shares.

6.                   Such person or entity understands the various risks of an
investment in Company Shares and can afford to bear such risks for an indefinite
period of time, including, without limitation, the risk of losing its entire
investment in Company Shares.

7.                   Such person or entity has had access to the Company's SEC
Reports.

8.                  Such person or entity has been furnished during the course
of the transactions contemplated by this Agreement with all other public
information regarding the Company that such person or entity has requested and
all such public information is sufficient for such person or entity to evaluate
the risks of investing in Company Shares.

9.                  Such person or entity has been afforded the opportunity to
ask questions of and receive answers concerning the Company and the terms and
conditions of the issuance of Company Shares.

10.               Such person or entity is not relying on any representations
and warranties concerning the Company made by the Company or any officer,
employee or agent of the Company, other than those contained in the Agreement.

11.               Such person or entity is acquiring Company Shares for such
person's or entity's, as the case may be, own account, for investment and not
for distribution or resale to others.

12.               Such person or entity will not sell or otherwise transfer
Company Shares, unless either (a) the transfer of such securities is registered
under the Securities Act or (b) an exemption from registration of such
securities is available, or otherwise than pursuant to all applicable laws,
including, Applicable Canadian Securities Laws.

13.               Such person or entity understands and acknowledges that the
Company is under no obligation, or intention, to register Company Shares for
sale under the Securities Act.

14.               Such person or entity consents to the placement of a legend on
any certificate or other document evidencing Company Shares substantially in the
form set forth in Section 4.5(a) hereof and as otherwise required by applicable
laws.

2



 

--------------------------------------------------------------------------------

 

 

 

15.               Such person or entity represents that the address of such
person set forth in Exhibit A to this Agreement is the principal residence if he
is an individual or its principal business address if it is a corporation or
other entity.

16.               Such person or entity understands and acknowledges that
Company Shares have not been recommended by any federal or state securities
commission or regulatory authority, that the foregoing authorities have not
confirmed the accuracy or determined the adequacy of any information concerning
the Company that has been supplied to such person or entity and that any
representation to the contrary is a criminal offense.

17.               Such person or entity acknowledges that the representations,
warranties and agreements made by such person or entity herein shall survive the
execution and delivery of this Agreement and the purchase of Company Shares.

STANDARD GOLD STOCKHOLDER:

 
 

By: /s/ John Lindsay
Name: John Lindsay

Title: Attorney in Fact

3



 

--------------------------------------------------------------------------------

 

 

 

Exhibit E

LOCK-UP AGREEMENT

THIS LOCK-UP AGREEMENT (the "Agreement") is made and entered into as of <>, 2010
by and among PhytoMedical Technologies, Inc. a Nevada corporation (the
"Company") and each of the other signatories hereto (individually a "Holder" and
collectively, the "Holder").

Capitalized terms used and not defined herein shall have the meanings ascribed
to them in that certain Share Exchange Agreement (defined below).

RECITALS

WHEREAS, the Holders collectively own all of the issued and outstanding shares
of Standard Gold Corp., a Nevada corporation (the "SGC");

WHEREAS, the Holders, the Company and SGC are parties to a Share Exchange
Agreement dated as of October 22, 2010 (the "Share Exchange Agreement") pursuant
to which the Company is acquiring 100% of the outstanding shares of the capital
stock of SGC in exchange for shares of the Company's common stock, par value
$0.0001 per share ("Company Common Stock"), and certain other parties named
therein;

WHEREAS, upon consummation of the transactions contemplated by the Share
Exchange Agreement, each of the Holders is to receive the number of shares (the
"Exchange Shares") of the Company Common Stock set forth on Exhibit B to the
Share Exchange Agreement; and

WHEREAS, as a material inducement for the parties to enter into the Share
Exchange Agreement and as a condition to the parties' respective obligations to
close under the Share Exchange Agreement, each of the Holders and the Company
have agreed to execute and deliver to the Company this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Representations and Warranties. Each of the parties hereto, by their
respective execution and delivery of this Agreement, hereby represents and
warrants to the others and to all third party beneficiaries of this Agreement
that (a) such party has the full right, capacity and authority to enter into,
deliver and perform its respective obligations under this Agreement, (b) this
Agreement has been duly executed and delivered by such party and is the binding
and enforceable obligation of such party, enforceable against such party in
accordance with the terms of this Agreement and (c) the execution, delivery and
performance of such party's obligations under this Agreement will not conflict
with or breach the terms of any other agreement, contract, commitment or
understanding to which such party is a party or to which the assets or
securities of such party are bound.



 

--------------------------------------------------------------------------------

 

 

 

Each of the Holders has independently evaluated the merits of its decision to
enter into and deliver this Agreement, and each such Holder confirms that it has
not relied on the advice of the Company or any other person.

2.               Beneficial Ownership. Holder hereby represents and warrants
that upon consummation of the transactions contemplated by the Share Exchange
Agreement and the issuance to such holder of the number of Exchange Shares set
forth opposite such Holder's name on Exhibit B to the Share Exchange Agreement,
such holder will be the beneficially owner (as determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder) only to the Holder's Shares (as defined
below) and does not possess any economic or derivative interest in any other
securities of the Company. For purposes of this Agreement the shares of Company
Common Stock beneficially owned by the Holder or which the Holder has the
contractual right to acquire after the date hereof are collectively referred to
as the "Holder's Shares," which term also shall include any shares of Company
Common Stock or securities convertible into or exchangeable for Common Stock
acquired by the Holder after the date hereof (i) upon any stock split,
recapitalization or reorganization and (ii) in any non-public transaction from
another holder of Company Common Stock as of the date of this Agreement.

3.              Lock-Up

(a)   Except as otherwise expressly provided herein, and subject to any other
restrictions prohibiting the offer, sale or transfer of the Holder's Shares
under applicable United States federal or state securities laws, rules and
regulations (collectively, the "Regulations"), each Holder irrevocably agrees
that:

(i)   For a period of one year commencing on the Closing Date (the "Lock-Up
Period "), the Holder will not offer, pledge, encumber, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase or otherwise transfer or
dispose of, directly or indirectly, or announce the offering of, any of the
Shares (including any securities convertible into, or exchangeable for, or
representing the rights to receive, Common Stock) or engage in any Short Sales
(as defined below) with respect to any security of the Company (collectively,
the "Lock-Up Restrictions"); and

(ii)    Upon the expiration of the Lock-Up Period, all of the Lock-Up
Restrictions shall expire in their entirety, subject to the Regulations.

(b)       Each Holder agrees and acknowledges that the Company may (i) imprint
an appropriate legend describing the terms of this Agreement on each stock
certificate representing the Holder's Shares, (ii) place a stop order with the
Company's transfer agent on all Holder's Shares, including those which are
covered by a registration statement filed under the Securities Act and (iii)
notify its transfer agent in writing of the stop order and the restrictions on
the Holder's Shares and direct the transfer agent not to process any attempts by
the Holder to resell or transfer any Holder's Shares except in compliance with
this Agreement.

2



 

--------------------------------------------------------------------------------

 

 

(c) The resale restrictions set forth in this Agreement shall be in addition to
all other restrictions on transfer imposed by applicable United States and state
securities laws, rules and regulations.

4.               Certain Permitted Transfers. Notwithstanding anything contained
in this Agreement, the Holder may transfer its Shares to its affiliates, spouse
and lineal descendants for estate planning purposes, at such value as determined
by the Holder to be appropriate, or, subject to compliance with all applicable
securities laws and pursuant to an exemption from the registration requirements
of the Securities Act of 1933, as amended, in each case as evidenced by an
opinion of counsel acceptable to the Company, and the prior written consent of
the Company, to an unaffiliated third party (individually, a "Transferee")
provided that the Transferee (or the legal representative of the Transferee)
executes an agreement to be bound by all of the terms and conditions of this
Agreement in connection with the resale of any Shares, in form and substance
reasonably satisfactory to and to be executed by the Company. Further, Holder
shall be permitted to pledge, encumber, or create a security interest in any or
all of the hares to secure the payment or performance of indebtedness and other
obligations of the Company to bona fide commercial lending institutions.

5.                Termination of Agreement upon Certain Events. In the event of:
(a) a completed tender offer to purchase all or substantially all of the
Company's issued and outstanding securities or (b) a merger, consolidation or
other reorganization of the Company with or into an unaffiliated entity that
results in a subsequent change in control of the Company, then this Agreement
shall terminate as of the closing of such event and the Shares restricted
pursuant hereto shall be released from such restrictions.

6.               Rights of Holder. Except to the extent provided in this
Agreement or any other agreements between the parties hereto, the Holder shall
be entitled to exercise its beneficial rights of ownership over the Shares,
including the right to vote the Holder's Shares for any and all purposes.

7.                  No Registration Rights. Each Holder acknowledges that the
Company has not and will not register any or all of the Exchange Shares prior to
the expiration of the Lock-Up Period.

8.               Remedies. The Company shall have the right to specifically
enforce all of the obligations of the Holder under this Agreement (without
posting a bond or other security), in addition to recovering damages by reason
of any breach of any provision of this Agreement and to exercise all other
rights granted by law. Furthermore, the Holder recognizes that if it fails to
perform, observe, or discharge any of its obligations under this Agreement, any
remedy at law may prove to be inadequate relief to the Company. Therefore, the
Holder agrees that the Company shall be entitled to seek temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages and without posting a bond or other security. If the Company prevails in
an action to enforce this Agreement, it shall be entitled to receive from the
Holder reimbursement for all fees and expenses incurred in connection therewith,
including reasonable fees of counsel.

3



 

--------------------------------------------------------------------------------

 

 

 

9.               Further Assurances. Each of the Holders and the Company shall
take all such actions reasonably necessary to effectuate the terms and
conditions of this Agreement.

10.                Third-Party Beneficiaries. The Holder and the Company
acknowledge and agree that this Agreement is entered into for the benefit of and
is enforceable by the Company and each holder of the Company's securities and
their successors and assigns.

11.               No Additional Fees/Payment. Other than the consideration
specifically referenced herein, the parties hereto agree that no fee, payment or
additional consideration in any form has been or will be paid to the Holder in
connection with this Agreement.

12.           Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or sent by registered or certified
mail (postage prepaid, return receipt requested) or facsimile to the parties at
the following addresses:

If to a Holder, to the address set forth on the Signature Page hereof for such
Holder.

C/o Standard Gold Corp. Standard Gold Corp. 3266 W Galveston Dr. Suite 107
Apache Junction, AZ 85120 Attention: President Facsimile: (480) 288-6532

If to the Company, to:

PhytoMedical Technologies, Inc.

100 Overlook Drive, 2nd Floor

Princeton, New Jersey, 08540

Attention: President and Chief Executive Officer

Facsimile: (248) 671-0315

or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 12 are concerned unless such changed address shall have been given to
such other party hereto as provided in this Section 12.

13.           Entire Agreement. This Agreement and the Share Exchange Agreement
sets forth the entire understanding of the parties hereto with respect to the
subject matter hereof, and may not be amended except by a written instrument
executed by the parties hereto.

14.           Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective

4



 

--------------------------------------------------------------------------------

 

 

 

when counterparts have been signed by each party and delivered to the other
party, it being understood that both parties need not sign the same counterpart.
In the event that any signature is delivered by facsimile transmission or by
e-mail delivery of a ".pdf" format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
".pdf' signature page were an original thereof.

15.           Severability This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

16.            Governing Law. This Agreement shall be governed by and
interpreted and enforced in accordance with the laws of the State of New York
without giving effect to the choice of law provisions thereof. The parties to
this Agreement, acting for themselves and for their respective successors and
assigns, without regard to domicile, citizenship or residence, hereby expressly
and irrevocably elect as the sole judicial forum for the adjudication of any
matters arising under or in connection with this Agreement, and consent and
subject themselves to the jurisdiction of, the courts of the State of New York
located in County of New York, and/or the United States District Court for the
Southern District of New York, in respect of any matter arising under this
Agreement. Service of process, notices and demands of such courts may be made
upon any party to this Agreement by personal service at any place where it may
be found or giving notice to such party as provided in Section 16.

[SIGNATURE PAGEFOLLOWS]

5



 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.

PHYTOMEDICAL TECHNOLOGIES, INC.

By:

Name: 

Title:

HOLDER:

By:

Name:

 

Title:

Address For Notices Pursuant to Section 12 of this Agreement:


_____________________________________________________

_____________________________________________________

_____________________________________________________

 

Facsimile:

Email Address: __

 
 

6

 

 

--------------------------------------------------------------------------------

 